Citation Nr: 1025590	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  07-14 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for intervertebral disc 
syndrome of the cervical spine, status post cervical fusion, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran had active, honorable service from September 1999 to 
September 2002.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that reduced the 
evaluation assigned for the Veteran's service-connected cervical 
spine from 30 percent to a 20 percent evaluation, effective July 
1, 2006.  Based on the receipt of additional evidence, the RO, in 
a July 2007 rating action, reinstated the 30 percent evaluation, 
effective April 2005.  The Veteran continues to disagree with the 
assigned rating.


FINDINGS OF FACT

1.  The Veteran's cervical spine disability is manifested by 
severe limitation of motion without evidence of ankylosis.

2.  He does not have incapacitating episodes of at least four 
weeks duration in the previous year.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
intervertebral disc syndrome of the cervical spine, status post 
cervical fusion, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to 
assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2009).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 C.F.R. § 3.159(b) (2009).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between a 
veteran's service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (in this case, 
the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule).

In this case, in an April 2007 letter, the VA provided notice to 
the Veteran regarding what information and evidence is needed to 
substantiate his claim for an increased rating, to include what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  The letter 
advised the Veteran to submit evidence from medical providers, 
statements from others who could describe their observations of 
his disability level, and his own statements describing the 
symptoms, frequency, severity and additional disablement caused 
by his disability.  The letter also informed the Veteran of how 
the VA assigns a disability rating and an effective date.  It 
further advised the Veteran of the necessity of providing medical 
or lay evidence demonstrating the level of disability and the 
effect that the disability has on his employment.  The notice 
also provided examples of pertinent medical and lay evidence that 
the Veteran may submit (or ask the Secretary to obtain) relevant 
to establishing entitlement to a disability evaluation.  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the appellant.  
Specifically, the information and evidence that have been 
associated with the claims file include VA medical records and 
examination reports.

As discussed above, the appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by responding to notices, submitting evidence, and 
providing argument.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done so.  
Any error in the sequence of events or content of the notice is 
not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  Therefore, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Conway, supra; Dingess, supra; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy considerations 
are:  interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; resolving 
any reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as disabled.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2009); see also 38 C.F.R. §§ 4.45, 4.59 (2009).

Under the General Formula, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the area of 
the spine affected by residuals of injury or disease, unfavorable 
ankylosis of the entire cervical spine warrants a 40 percent 
evaluation.  Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical spine 
warrants a 30 percent evaluation.  Forward flexion greater than 
15 degrees but not greater than 30 degrees; or, the combined 
range of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis warrants a 20 percent 
evaluation.  Any associated objective neurologic abnormalities 
including, but not limited to, bowel or bladder impairment, are 
to be evaluated separately under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

For VA compensation purposes, normal forward flexion of the 
cervical spine is 0 to 45 degrees; extension is 0 to 45 degrees; 
left and right lateral flexion are 0 to 45 degrees; and left and 
right lateral rotation are 0 to 80 degrees.  See Plate V.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, and 
left and right rotation.  The combined range of motion range of 
motion of the cervical spine is 340 degrees.  The normal ranges 
of motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, General Rating 
Formula, Note (2).

A 60 percent evaluation may be assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months.  With incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months, a 40 percent evaluation 
may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

For purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id. at 
Note 1.

The evidence supporting the Veteran's claim includes his 
statements and some of the medical findings.  When he was 
examined by the VA in July 2005, the Veteran related he had 
constant neck pain.  He said it traveled between the shoulder 
blades.  He described the pain as both aching and sharp in 
nature.  The pain level was 8/10.  He maintained that nothing 
provided relief.  The Veteran asserted he had 6 incidents of 
incapacitating episodes for a total of 30 days over the previous 
year.  He claimed bed rest was recommended by VA doctors.  An 
examination revealed limitation of motion with pain in all 
directions.  

Similar complaints were recorded when the Veteran was examined by 
the VA in May 2006.  He indicated the pain level was 6/10, and 
was elicited by physical activity.  He said he had incapacitating 
episodes as often as 30 times per year, lasting for 30 days, and 
noted bed rest had been recommended by a civilian physician.  The 
examiner indicated there were signs of intervertebral disc 
syndrome, including sensory deficits in the upper extremities.  
The diagnosis was intervertebral disc syndrome of the cervical 
spine, status post cervical fusion.

VA outpatient treatment records disclose the Veteran was seen in 
August 2006.  He complained of constant neck pain, graded at 7-
8/10.  He stated he used a TENS unit, heat and medication for the 
pain.  An examination revealed that range of motion of the neck 
was severely limited, and was less than 10 degrees in all 
directions.  Posterior neck muscle spasm and tenderness were 
noted.  The assessment was chronic neck pain with limited range 
of motion.  In September 2006, it was reported the Veteran had 
been seen 10 days earlier following an incident at work in which 
a box fell on his head.  X-rays of the cervical spine showed a 
possible impingement.  On examination, the Veteran had limitation 
of motion of the neck and significant tenderness to palpation of 
the posterior neck, especially on the left side.  There was an 
associated muscle spasm there, and in the trapezius muscle.  The 
assessment was chronic neck pain with recent exacerbation.  The 
Veteran was seen in the neurology clinic in August 2007 and 
reported chronic neck stiffness and restricted motion.  

The evidence against the Veteran's claim includes the medical 
evidence of record.  The Board observes that the examiner 
indicated on the July 2005 VA examination that there were no 
signs of intervertebral disc syndrome.  The May 2006 VA 
examination revealed no evidence of radiating pain on movement, 
and no muscle spasm.  There was no evidence of tenderness or 
ankylosis of the cervical spine.  

The Board concedes the Veteran has significant limitation of 
motion of the cervical spine.  In fact, he is receiving the 
maximum evaluation for his cervical spine disability based on the 
range of motion.  In order to warrant a higher rating under 
Diagnostic Code 5237, the record must demonstrate ankylosis is 
present.  Ankylosis is stiffening or fixation of a joint as the 
result of a disease process, with fibrous or bony union across 
the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  
(Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Dorland's [Illustrated 
Medical Dictionary], at 86 [(27th ed. 1988]).  Coyalong v. West, 
12 Vet. App. 524, 528 (1999).  The medical records clearly 
demonstrate that while the Veteran's motion is limited in his 
cervical spine, some range of motion is present.  Thus, it cannot 
be concluded that the Veteran has ankylosis of the lumbar spine.  
There is no basis, therefore, for a higher evaluation based on 
limitation of motion, inasmuch as there is no clinical evidence 
of ankylosis of the lumbar spine.  See Johnston v. Brown, 10 Vet. 
App. 80 (1997).

The Board has considered whether factors including functional 
impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40 
and 4.45 would warrant a higher rating for his cervical spine 
disability.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997); and 
DeLuca v. Brown, 8, Vet. App. 202 (1995).  The Board acknowledges 
that VA examinations have shown the Veteran has pain on motion.  
Both the July 2005 and May 2006 VA examinations demonstrated that 
function of the cervical spine was not additionally limited by 
weakness, lack of endurance or incoordination after repetitive 
use.  Thus, the evaluation assigned adequately addresses the 
subjective complaints and the objective findings regarding the 
Veteran's cervical spine disability. See Deluca, 8 Vet. App. 202.

With respect to incapacitating episodes, the Board notes the 
Veteran has provided conflicting information.  While the Veteran 
reported incapacitating episodes had been recommended by VA 
physicians when he was examined by the VA in July 2005, extensive 
VA outpatient treatment records fail to support this claim.  The 
Board also points out that although the Veteran claimed he had 
had 30 incapacitating episodes in the previous year when examined 
by the VA in May 2006, the examiner indicated there had been no 
such incidents in that time.  The Veteran has failed, despite 
being given ample opportunity to provide evidence that bed rest 
had been recommended, as he has alleged.  He has not provided any 
information pertaining to his treatment by private medical 
providers.  The Board finds, therefore, that the Veteran's 
allegations concerning his incapacitating episodes are not 
credible.  

In the absence of objective evidence that the Veteran has had 
incapacitating episodes lasting at least four weeks, there is no 
basis on which a higher rating may be assigned.  The Board 
emphasizes that there is nothing in the record documenting bed 
rest has been prescribed by a physician for his cervical spine 
disability.  

The Board concludes the medication findings on examination are of 
greater probative value than the Veteran's allegations regarding 
the severity of his cervical spine disability.  Accordingly, the 
Board finds that the preponderance of the evidence is against the 
claim for an increased rating for intervertebral disc syndrome of 
the cervical spine.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).  

The Board has also considered whether the Veteran's service-
connected cervical spine disability presents an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards such that referral 
to the appropriate officials for consideration of extra-schedular 
ratings is warranted. See 38 C.F.R. § 3.321(b)(1) (2009); Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are 
no exceptional or unusual factors with regard to the Veteran's 
cervical spine disability.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluation for that service- connected 
disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of the 
schedule impractical.").  Here, the rating criteria reasonably 
describe the Veteran's disability level and symptomatology, and 
provide for consideration of greater disability and symptoms than 
currently shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.




ORDER

An increased rating for intervertebral disc syndrome of the 
cervical spine, status post cervical fusion, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


